        Case 1:20-cr-00044-SPW Document 26 Filed 10/09/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 CR 20-44-BLG-SPW


               Plaintiff,

         vs.
                                           FINAL ORDER OF FORFEITURE

 RICHARD MORRIS LITTLE
 NEST,

               Defendant.




     THIS MATTER comes before the Court on the United States' Unopposed

Motion for a Final Order of Forfeiture(Doc. 24). The Court having reviewed

said motion and brief FINDS:

      1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

     2. A Preliminary Order of Forfeiture was entered on July 21,2020;

     3. All known interested parties were provided an opportunity to respond

and that publication has been effected as required by IS U.S.C.§ 982(b)(1) and 21

U.S.C. § 853(n)(l);
Case 1:20-cr-00044-SPW Document 26 Filed 10/09/20 Page 2 of 2
